Citation Nr: 1807126	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  10-08 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for residuals of the right acromiclavicular (AC) joint separation with impingement syndrome, status-post injury (hereinafter "right shoulder disability"), on an extraschedular basis.

2.  Entitlement to service connection for an ear disorder other than tinnitus, to include right ear hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain with degenerative arthritis.

5.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome, right upper extremity (major).



REPRESENTATION

Appellant represented by:	Eva I. Guerra, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran had active service from November 1984 to March 1985 and from
October 2004 to December 2005.  He also had National Guard service from January
1990 to October 2009 with numerous periods of active duty for training.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from
rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan.

A videoconference hearing before the undersigned Veterans Law Judge was held in
October 2015.  A transcript of the hearing has been associated with the claims file.

In an April 2017 rating decision, the RO granted service connection for degenerative arthritis of the cervical spine (claimed as residuals of neck injury), lumbosacral strain with degenerative arthritis (claimed as residuals of back injury), and carpal tunnel syndrome, right upper extremity.  This was a full grant of the benefits sought with regard to those issues.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Board notes that although the Veteran also granted service connection for tinnitus in the April 2017 decision, the Veteran has also claimed an ear disorder manifested by right ear hearing loss and an ear disorder not related to acoustic trauma, as discussed in the decision below.  As such, the issue of service connection for an ear disorder, other than tinnitus, to include right ear hearing loss, is still before the Board.

In December 2017, the Veteran submitted a notice of disagreement (NOD) with the April 2017 decision, with respect to the initial ratings assigned for the cervical spine and lumbar spine disabilities and carpal tunnel syndrome, right upper extremity.  The RO has not issued a statement to the case with respect to these matters.  While the Board is aware of the decision of the United States Court of Appeals for Veterans Claims in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that the RO acknowledged the NOD as to the issue of the rating for the cervical spine disability by a letter in December 2017 and is currently in the process of developing/adjudicating the appeal.  According to the Board's Veterans Appeals Control and Locator System, only the issue of the cervical spine rating is acknowledged as listed in the NOD, while the NOD clearly also included the lumbar strain and right upper extremity carpal tunnel syndrome rating issues.  Therefore, the Board must remand the issues of the initial ratings assigned lumbosacral strain, with degenerative arthritis (claimed as residuals of back injury), and carpal tunnel syndrome, right upper extremity, for issuance of a statement of the case.  Id.

In February 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The issues of entitlement to increased initial ratings for lumbosacral strain and right upper extremity carpal tunnel syndrome and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The manifestations of the Veteran's service-connected right shoulder disability are reasonably described by the rating criteria and do not present such an exceptional disability picture with such related factors as frequent periods of hospitalization or marked interference with employment, as to render impractical the application of the regular schedular standards.

2.  The Veteran does not have right ear hearing loss for VA compensation purposes or any other diagnosed ear disorder, other than tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for an initial extra-schedular evaluation for the Veteran's service-connected right shoulder disability have not been met.  38 U.S.C. § 1155 (2012); 
38 C.F.R. § 3.321 (2017).

2.  An ear disorder, other than tinnitus, including right ear hearing loss, was not incurred or aggravated in active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§  3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The record reflects that the Veteran received 
38 U.S.C. § 5103(a)-compliant notice as to each of the claims decided herein. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) 
(citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent available records have been obtained.

In this case, the Veteran's complete service treatment records are not available for review.  In cases where a veteran's service treatment records are unavailable through no fault of a veteran, there is a heightened obligation on the part of VA to assist the claimant in the development of his case, explain findings and conclusions, and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C. § 5107(a) (2012); 38 C.F.R. § 3.303(a) (2017).  The Board is satisfied that a diligent effort, though unavailing, was undertaken to acquire them.  See June 2007 Formal Finding of Unavailability of Service Records.  The Veteran has not argued the contrary.  The Veteran also testified at a hearing before the Board in October 2015.

In February 2016, the Board remanded the Veteran's claim for referral to the Director of the VA Compensation Service (Director) for consideration of an extraschedular rating for the Veteran's right shoulder disability.  The Director considered the case in October 2016.  Therefore, the AOJ substantially complied with the Board's February 2016 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required where there was substantial compliance with Board's remand instructions). 


Right Ear Hearing Loss

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Those "chronic" disorders include sensorineural hearing loss and tinnitus.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Section 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Specific to claims for service connection, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. 
§ 3.309(a).  Any other form of hearing loss, such as conductive hearing loss, is not subject to service connection based upon continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, in this case, the Veteran's claims of continuity of symptomatology have been considered and addressed. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The Veteran contends that service connection is warranted for right ear hearing loss because it is related to noise exposure while serving as a generator mechanic during active duty.  He also reported that he has the sensation of sand going through his right ear.  See October 2015 Video Conference hearing.
Available service treatment records, which include post deployment health assessments dated in November 2005, December 2005 and July 2006 are negative for any evidence of an ear condition or hearing loss.  Nevertheless, the Board notes that the Veteran's DD-214 shows that he had a military occupational specialty (MOS) of power-generator equipment repairman, heavy construction equipment operator and metal worker during active duty.  Therefore, his reports of noise exposure during active duty are conceded.

Furthermore, the Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In accordance with the Board's February 2016 remand, the Veteran was afforded VA audiology examination in November 2016.  The level of hearing loss measured during the examination does not meet the requirements for a current disability under VA's regulations codified at 38 C.F.R. § 3.385.

Simply stated, while the Veteran's exposure to loud noise during service is conceded, his hearing (while perhaps not as good as it once was) is still within the range of normal for VA purposes.  

While the Veteran is competent to report current right ear hearing loss symptoms and a continuity of symptoms since service, it would require medical expertise to say that he has hearing loss that meets the specific thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. § 4.85(a) (2017) (requiring that examinations for hearing impairment for VA purposes be conducted by state licensed audiologists).  There is no evidence that the Veteran possesses such expertise.  Hence, he would not be competent to say that his hearing loss met the thresholds of 38 C.F.R. § 3.385.  

Accordingly, the Board finds that as the weight of the evidence is against a finding that there is a current right ear hearing loss for VA compensation purposes, this claim must be denied.  38 U.S.C. § 5107(b) (2012).

There is also no evidence of record of an ear disorder, not related to acoustic trauma and manifested by a sensation of sand running through the ear.  In this regard, treatment records from the VA Medical Center in Battle Creek, Michigan, dated in February 2006 show reported symptoms of itching and a sensation of sand pouring out of the right ear.  However the ENT specialist determined that the Veteran's symptoms were probably related to non-service-connected seasonal allergies and no disability of the ear was identified.  There is no evidence of subsequent complaints, treatment or diagnosis of a chronic ear condition.  There is no other evidence of record, VA or private, showing that the Veteran has been treated for or diagnosed with a current ear disability, other than tinnitus, for which service connection has previously been established.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007). 

The Veteran is competent to report a sensation of sand pouring from the right ear and a continuity of symptoms since service.  However, an underlying current disability has not been identified.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  While the Veteran is competent to report observable symptoms, he has not specifically identified what disability or residuals of his in-service injury and symptoms he currently has.  There are no other findings of a current right ear disorder, other than the already service-connected tinnitus, in the record. 

The Board notes that VA is not required to go on a fishing expedition for evidence.  It is the claimant's responsibility to properly identify pertinent evidence so that VA may assist him in supporting his claim.  VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).  Nor is VA required to search for evidence which, even if obtained, would make no difference in the result.  See Colvin v. Derwinski, 1 Vet. App. at 174.  In short, the duty to assist is not a license for a fishing expedition to determine if there might be some unspecified information which could possibly support a claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

In the absence of a current disability related to the right ear, the Board finds that entitlement to service connection for a right ear disorder is denied.

Extraschedular Evaluation for Right Shoulder Disability

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2017).  The Board notes that changes were made to § 3.321 effective January 8, 2018, but the changes are not relevant to this case.  The amendment clarified that an extraschedular rating is to be applied to an individual service-connected disability and may not be based on the combined effect of more than one service-connected disability.

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is considered contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Board has jurisdiction to review determinations of the Director of Compensation Service regarding a veteran's entitlement to an extraschedular rating.  Anderson v. Shinseki, 23 Vet. App. 423 (2009).

Analysis

During a February 2006 VA examination, the Veteran reported constant right shoulder pain, which became "shearing" with any movement.  Flare-ups, lasting half a day, occurred two to three times a week.  He stated that the right shoulder disability interfered with his ability to do his job as a mechanic.  He reported not being able to lie on his right shoulder and was awakened at night due to the pain.  The Veteran also stated that he was unable to use his bow or hunt.  He reported "locking and popping" of the right shoulder, to include describing an occasion where the shoulder locked and he had to pop it back into place.  Flexion of the right shoulder reached 90 degrees and was reduced by five degrees following repetitive motion.  Abduction was limited to 100 degrees and was additionally limited to 92 degrees following repetitive motion.  Pain, fatigability, lack of endurance, and weakness were present in both shoulders.  There was positive apprehension and impingement.

The Veteran underwent another VA examination in March 2009.  He complained of severe shoulder pain with overhead lifting.  He had to sleep with his right arm over his head, as he experienced pain if turning on his right shoulder during sleep.  He was continuing to work as a mechanic providing maintenance for trucks, but was restricted to lifting no more than 25 pounds or doing any overhead work.  The examiner found marked tenderness over the anterior shoulder.  Flexion reached 85 degrees and was limited to 80 degrees following repetitive motion.  Abduction reached 110 degrees and was limited to 105 degrees following repetitive motion.  Marked pain was present at the extremes of range of motion with all testing but did not increase with repetitive motion testing.  There was no evidence of instability, weakness, fatigability, loss of motion, or increased pain with repetitive motion testing.  The examiner commented that the Veteran continued to work on a full time basis as a maintenance mechanic, while maintaining the limited profile.  Overhead work has been restricted, and his maximum lifting weight was 25 pounds.  The Veteran noted that it was extremely difficult to repair heavy military vehicles with these restrictions.  The examiner noted that the Veteran was unable to perform the duties of his usual employment with the current right shoulder symptomatology, due to significant limitations performing routine daily activities.  The examiner stated that the Veteran's major limitations included his lifting restricted to 25 pounds and inability to work overhead.

During a May 2011 VA examination, the Veteran reported increased right shoulder pain.  He complained of pain, stiffness, weakness, decreased speed of joint motion, and a popping sensation with certain movements of the right shoulder.  Severe flare-ups, lasting 45 minutes, occurred weekly.  The Veteran, during the flare-ups, experienced discomfort and limited use of the right shoulder until the significant pain subsided.  The examiner found crepitus and tenderness of the right shoulder.  Flexion of the right shoulder reached 120 degrees and 110 degrees of abduction was attained.  Pain was present following repetitive motion; however, there was no additional loss of motion.  The Veteran reported that he had last worked in January 2010 as a service maintenance mechanic, and was determined by the State of Michigan to be disabled.  He also reported work at a cheese factory maintaining equipment, though the dates of this work are not clear.

The Veteran, during a February 2013 VA examination, complained of constant right shoulder pain that he described as "sharp and achy."  He stated that if he slept on his right side, he experienced a cracking and popping sensation of the right shoulder when waking up.  The pain intensified and radiated down the right arm when lifting.  The examiner found flexion of the right shoulder to reach 140 degrees with pain manifesting at 100 degrees.  Abduction reached 120 degrees with pain manifesting at 85 degrees.  Repetitive motion additionally limited abduction to 110 degrees.  Localized tenderness was present in the right shoulder.  It was noted that the shoulder disability impacted the Veteran's ability to work, but the report also noted that the Veteran was retired and receiving disability due to his cervical spine disability.

The most recent VA examination addressing the right shoulder was conducted in June 2015.  The Veteran complained of an aching sensation of the right shoulder with numbness.  He did not report flare-ups.  No functional loss or impairment of the right shoulder was claimed by the Veteran; however, he reported pulling a lawn mower cord aggravated his right shoulder pain.  The examiner documented right shoulder flexion to reach 165 degrees with abduction reaching 150 degrees.  Repetitive motion did not result in additional loss of motion.  He reported that he last worked in 2009 or 2010, as a mechanic at Fort Custer, and stopped working because he has a steel plate in his neck.  He also noted that he was receiving disability through the State of Michigan.

In February 2016, the Board remanded the claim for referral to the Director of Compensation Service for consideration of an extraschedular rating, and in October 2016, the claim was so submitted.  The Director, after noting the medical evidence set forth above, found that the evidentiary record fails to demonstrate any exceptional or unusual disability picture for the service-connected right shoulder disability that renders application of the regular rating criteria as impractical.  Thun v. Peake, 22 Vet.App. 111 (2008).  The primary symptomatology of pain with limitation of motion is either explicitly listed or contemplated by the regular rating criteria under the applicable diagnostic codes for the shoulder contained under 
38 C.F.R. § 4.71a or in 38 C.F.R. §§ 4.40 and 4.45.

The Director noted further that it is conceded that the right shoulder disability exhibits significant symptomatology with corresponding functional loss; however, it does not demonstrate an exceptional or unusual disability picture that cannot be adequately evaluated by the applicable regular rating criteria.  It is also acknowledged that the right shoulder disability certainly impacted the Veteran's ability to continue working as a mechanic due to difficulties with lifting and overhead work.  Nonetheless, the Director concluded that this still does not demonstrate an exceptional or unusual disability picture which is required of the first Thun element.  Consideration of such factors as impact upon employment are relegated to the second Thun element and rendered irrelevant unless an exceptional or unusual disability picture is demonstrated under the first Thun element, which is not shown in this case.  See Yancy v. McDonald, 27 Vet.App. 484 (2016).  Accordingly, the Director denied entitlement to an extra-schedular evaluation under the provisions of § 3.321(b)(1) for the right shoulder disability.

The Board finds that the Veteran has reported popping, locking, weakness, lack of endurance and fatigability in the right shoulder during the appeal.  However, the disability has been manifested throughout the appeal primarily by pain and limitation of motion of the right arm and shoulder, which he has been compensated for.  The rating criteria contemplate these symptoms.  See Diagnostic Codes 5010-5201.  Furthermore, to the extent that the right shoulder disability affects the Veteran's employment, the Board notes that the rating schedule contemplates the effects of the disability on the Veteran's ability to function under the ordinary conditions of daily life, including employment.  The Veteran reported as early as 2006 that his right shoulder disability was affecting his ability to work as a mechanic.  However, the March 2009 VA examiner is the only examiner to opine that the Veteran's right shoulder disability caused him to be unable to perform the duties of his usual employment.  Nevertheless, he had been working full time performing the maintenance of trucks, albeit with limitations due to the right shoulder disability.  It was noted in subsequent examinations that the Veteran was unemployed, and had been since 2010, and that he was receiving disability benefits from the State of Michigan.  However, it was also noted that his disability was based on his cervical spine disability, rather than his right shoulder disability.  As such, the Board finds that the rating criteria reasonably describe the disability level and symptomatology.  Even if they did not, however, the Board does not find that the Veteran's right shoulder disability exhibits other related factors such as marked interference with employment.  38 C.F.R. § 4.10 (2017).  Accordingly, the Board finds that an extraschedular rating is not warranted in this case.


ORDER

An initial rating in excess of 30 percent for the right shoulder disability, on an extraschedular basis, is denied.

Service connection for an ear disorder, to include right ear hearing loss, is denied.


REMAND

Lumbosacral Strain and Right Upper Extremity Carpal Tunnel Syndrome Rating Issues

As noted in the Introduction, the AOJ has not recognized the Veteran's NOD as to the lumbosacral strain and right upper extremity carpal tunnel syndrome rating issues.  Rather, only the cervical spine degenerative arthritis has been set up as an issue the subject of the NOD.  Under these circumstances, the Board must remand these two additional rating issues so that the AOJ may issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Additionally, the rating issues are inextricably intertwined with the TDIU issue.

TDIU

A review of the record shows that service connection is presently in effect for: post-traumatic stress disorder (PTSD), rated as 70 percent disabling from September 29, 2017; residual right AC joint separation with impingement syndrome status-post injury, rated as 30 percent disabling from December 23, 2005; degenerative arthritis of the cervical spine, rated as 20 percent disabling since September 11, 2007; chronic obstructive pulmonary disease, rated as 10 percent disabling from December 23, 2005; lumbosacral strain, with degenerative arthritis, rated as 10 percent disabling from September 11, 2007; carpal tunnel syndrome, right upper extremity associated with degenerative arthritis of the cervical spine, rated as 10 percent disabling from September 11, 2007; and tinnitus, rated as 10 percent disabling from July 19, 2010.  The Veteran has a 90 percent combined disability evaluation since September 29, 2017, and a combined rating of 60 percent prior thereto.  He meets the threshold schedular criteria for consideration of a TDIU pursuant to 38 C.F.R. § 4.16(a) from September 29, 2017, but not earlier.

In June 2017, the RO denied the Veteran's claim for entitlement to TDIU because the Veteran had not submitted a VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  In October 2017, the RO issued its most recent supplemental statement of case(SSOC).  In December 2017, the Veteran submitted a completed VA Form 21-8940.  As this form contains information pertinent to the Veteran's claim for a TDIU, the AOJ must readjudicate the claim with consideration of this additional evidence.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case on the issues of the initial ratings for lumbosacral strain with degenerative arthritis  and right upper extremity carpal tunnel syndrome.  The Veteran and his attorney should be advised that a substantive appeal must be timely filed to secure appellate review of these issues.

2.  Review all the evidence received since the last prior adjudication in June 2017, to include the December 2017 VA Form 21-8940, and readjudicate the claim of entitlement to a TDIU.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  

This case should then be returned to the Board for appellate review of all issues properly on appeal, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


